DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-9 are objected to because of the following informalities:  
	In line 1 recites “an internal combustion engine of a saddled vehicle” should be “the internal combustion engine of the saddle vehicle”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-7, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 1 577 208 A2 to Kikuhara et al.
In Reference to Claim 1
 Kikuhara, see Fig.2 and Fig.5 below, discloses:
[AltContent: connector][AltContent: textbox (A)][AltContent: rect]
    PNG
    media_image1.png
    469
    687
    media_image1.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image2.png
    358
    660
    media_image2.png
    Greyscale

	An exhaust device for an internal combustion engine (106) of a saddled vehicle in which an exhaust muffler (115) disposed on an outer side of a rear wheel (108) so as to overlap the rear wheel when viewed from a side (A) is covered by a muffler protector (100) mounted on the exhaust muffler, wherein the muffler protector comprises an inner protector (116) half body covering the exhaust muffler from the rear wheel side and an outer protector (117) half body covering the exhaust muffler from a vehicle outer side 
In Reference to Claim 4
Kikuhara, see Fig.2 and Fig.5 above, discloses:
	The exhaust muffler covered by the muffler protector is disposed on opposite sides in a vehicle width direction of the rear wheel, see Fig.5 above.
In Reference to Claim 5
Kikuhara, see Fig.2 and Fig.5 above, discloses:
	The inner protector half body is detachably mounted on the outer protector half body mounted on the exhaust muffler, see Fig.5 above.
In Reference to Claim 6
Kikuhara, see Fig.2 and Fig.5 above, discloses:

In Reference to Claim 7
Kikuhara, see Fig.18, discloses:
	a lower part of the inner protector half body is fixed to a lower part of the outer protector half body by a single fastening member 284.
In Reference to Claim 9
Kikuhara, see Fig.2 and Fig.5 above, discloses:
	Wherein the exhaust muffler includes left and right exhaust mufflers respectively provided on left and right outer sides of the rear wheel, and the muffler protector includes left and right muffler protectors mounted on the left and right exhaust mufflers, respectively.
Reasons for Allowance


Claims 3 and 8 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “the outer protector half body, which has a shape opening toward the rear wheel side, and the inner protector half body are combined so as to have a polygonal cross-sectional shape and form a corner part, on the rear wheel side, of an upper side of the polygon by means of the inner protector half body.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 3; 
The prior art of record does not teach “wherein a stay is provided on the lower part of the inner protector half body, the stay having a mounting portion projecting upward from an inner face of the lower part of the inner protector half body, an opening corresponding to the mounting portion is formed in the lower part of the inner protector half body, and the mounting portion is fastened to the lower part of the outer protector half body by means of the fastening member inserted into the opening.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8; and 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746